Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide rail “fitting into” the convex portion of claims 1 and 18; the guide rail “extending along” the convex portion of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities: on line 3, “is configured” should be “configured.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recite the guide rail fits into at least one of the concave and convex portion but it is unclear how the guide rail “fits into” the convex portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 
	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. in view of Toyota et al. (2006/0097507). 
Yamamura et al. (7874606) disclose a vehicle comprising: 
right and left front wheels (3,3,FIG.1); 
right and left rear wheels (4,4,FIG.1); 
a body frame including a cargo bed frame (13); 
right and left front seats (7) mounted on the body frame; 

    PNG
    media_image1.png
    377
    584
    media_image1.png
    Greyscale

a cargo bed (24) located rearward of the right and left front seats and including a cargo bed floor panel (24a) that has a convex portion and a concave portion (FIG.12), each of the convex and concave portions extending in the front-rear direction (as seen in FIG.12).
Yamamura et al. further disclose a rear seat (8) including a seat frame (8a) that is attached and disposed on the floor panel (24) and fixed to the cargo bed frame. The concave portion and the convex portion (as seen in FIG.12) extend rearward beyond the area of the seat. 


    PNG
    media_image2.png
    395
    508
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    366
    457
    media_image3.png
    Greyscale


Yamamura et al. lack a guide rail disposed on the floor panel; and a rear seat including a seat frame that is attached on the guide rail and is slidable in a front-rear direction along the guide rail, features which are taught with the seat of GB 197.
Specifically, GB 2417197 (GB ‘197) discloses a vehicle having right and left front seats (page 1, lines 5-15); a cargo bed (page 1, lines 5-15) located rearward of the right and left front seats; a guide rail (40,42) disposed on the cargo bed; and a rear seat including a seat frame (48) that is attached on the guide rail and is slidable in a front-rear direction along the guide rail.

    PNG
    media_image4.png
    320
    753
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the sliding rear seat and guide rail within concave portion of GB 197 disposed on the floor panel (24a) of the vehicle of Yamamura et al. as an obvious expedient and in order to allow the area behind the seat to be easily accessible (when the seat is in a stadium style position), to allow for a fold flat position with the seat back horizontal, and to allow the seat to recline conventionally. 
Yamamura et al., as modified, lack the guide rails fitted within the convex portion of the cargo bed floor, a feature taught by Furukawa (2002/0057007). 
Specifically, Furukawa discloses a vehicle having:
a cargo bed with concave and convex portions (FIGS.3 and 6; [0053]) which shows floor carpet (12) with concave (12a) portion. Furukawa discloses a seat having a guide rail (8) disclosed on the bed fitted within (“inside”) the concave portion of the floor lower than the convex portion, the seat being slidable in a front-rear direction along the guide rail. 

    PNG
    media_image5.png
    384
    511
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    245
    401
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the guide rail of Yamamura et al., as modified, within the concave portion of the cargo bed in order to improve installation accuracy and appearance. 

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al., as modified above. 
For claim 2, Yamamura et al., as modified by GB ‘197, discloses the rear seat including  
a seat bottom (16) located in a bottom of the rear seat and 
a seat back (20) located on a rear side of the seat bottom, and 
at least the seat back is fixed to the seat frame and slidable (FIGS.2-3) in the front-rear direction.
For claim 3, the seat bottom (16) is independently movable with respect to the seat back (when link 70 is unlocked, see FIG.4).
For claim 4, the seat bottom is movable to a laid position at which the seat bottom allows a rider to sit thereon (FIG.1) and is further movable to a standing position at which the seat bottom does not allow the rider to sit thereon (FIG.5).
For claim 5, when the seat bottom is at the standing position, a seat surface of the seat bottom faces forward.
For claim 6, the rear seat includes a seat bottom (16) located in a bottom of the rear seat and a seat back (20) located on a rear side of the seat bottom, the seat bottom is located in a space defined forward of the cargo bed in a state (FIG.5) where the rear seat does not allow a rider to sit thereon.
For claim 7, the seat bottom is movable around a pivot shaft (38) to a laid position and to a standing position.
For claim 8, the pivot shaft is located at a front end of the cargo bed.
For claim 9, when the seat bottom is in a laid position at which the seat bottom allows a rider to sit thereon, the seat bottom is located on the guide rail (FIG.1).
For claim 10, the seat back includes 
a back rest portion which is a lower portion of the seat back for supporting a rider's back, and includes 
a head rest portion (24) which is an upper portion of the seat back for supporting the rider's head, and 
both of the head rest portion and the back rest portion are integrally movable in the front-rear direction along the guide rail (FIG.3).
For claim 11, the rear seat is movable to 
a first state, in which the rear seat allows a rider to sit thereon (FIG.1), and 
the rear seat is movable to 
a second state (FIG.5), in which the rear seat does not allow the rider to sit thereon, and 
when an area in which the seat bottom is located, when the rear seat is in the first state, is defined as a seat bottom area, at least a part of the seat back may be located in a front part of the seat bottom area in a state where the rear seat is in the second state.
For claim 12, Yamamura et al., as modified, further discloses the rear including a seat belt mechanism (60) including a belt (60k) and a joint (60d) provided to the belt, and the rear seat is further provided with a buckle (60e, FIG.19) for the joint to be connected and the bed having an accommodating portion for the buckle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al., as modified above, and further in view of Weingart et al. (2018/0281960). 
For claim 13, Yamamura et al., as modified, is silent as to the accommodating portion for the buckle and the lid as recited. 
Weingart et al. teach the use of a seat provided with a seat belt mechanism (FIGS.7A-B or FIGS. 8-9) that accommodates the buckle, where a lid (46 (FIG.7B) or 53 (FIG.8)) is provided for closing the accommodating portion. 

    PNG
    media_image7.png
    404
    452
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    406
    596
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided a floor recess and lid as taught by Weingart et al. for use with the seat belt mechanism of Yamamura et al., as modified, in order to allow for components to be out of the way and the portion to be protected when not in use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612